—Order unanimously reversed on the law without costs, motion granted and complaint against defendant Robert Beckman, as Administrator of the Estate of John Conway, deceased, dismissed. Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by plaintiff Alicia Greene when she was attacked by a dog owned by defendants Daniel Spencer and Sharon Spencer, who were then living with John Conway at Conway’s home. Supreme Court erred in denying the motion of defendant Robert Beckman, as Administrator of the Estate of John Conway, for summary judgment dismissing the complaint against him. Beckman established his entitlement to judgment as a matter of law by submitting proof that Conway had no knowledge of the dog’s alleged vicious propensities (see, Plennert v Abel, 269 AD2d 796). Evidence that Sharon Spencer had *906a close relationship with Conway and that she was aware of a previous incident involving the dog and another child is insufficient to raise a triable issue of fact with respect to Conway’s knowledge of the dog’s alleged vicious propensities (see, Shannon v Schultz, 259 AD2d 937, 938, lv denied 93 NY2d 816; Briggs v Taggert, 255 AD2d 980, 981). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Lawton, JJ.